NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



STEVEN J. BRACCI,                       )
                                        )
              Appellant,                )
                                        )
v.                                      )          Case No. 2D17-2821
                                        )
KAMELA PATTON, Superintendent of        )
the Collier County School District, and )
THE SCHOOL BOARD OF COLLIER             )
COUNTY,                                 )
                                        )
              Appellees.                )
___________________________________)

Opinion filed April 11, 2018.

Appeal from the Circuit Court for Collier
County; Michael T. McHugh, Judge.

Steven J. Bracci, pro se.

Christopher C. Donovan and James D. Fox
of Roetzel & Andress, LPA, Naples, for
Appellees.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.